           Case: 1:21-cv-01328 Document #: 1 Filed: 03/10/21 Page 1 of 9 PageID #:1




                                UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION


 USEF F. BADER,
                                                              CIVIL COMPLAINT
               Plaintiff,

 v.                                                         CASE NO. 1:21-cv-01328

 CREDIT ONE BANK, N.A.,
                                                         DEMAND FOR JURY TRIAL
               Defendant.



                                            COMPLAINT

           NOW comes USEF F. BADER (“Plaintiff”), by and through the undersigned attorney,

complaining as to the conduct of CREDIT ONE BANK. N.A. (“Defendant”), as follows:

                                       NATURE OF THE ACTION

      1.    Plaintiff brings this action for damages pursuant to the Telephone Consumer Protection

Act (“TCPA”) under 47 U.S.C. §227 et seq., as well as for Invasion of Privacy (“IOP”), and

Trespass to Chattels (“TTC”), for Defendant’s unlawful conduct.

                                      JURISDICTION AND VENUE

      2.    This action arises under and is brought pursuant to the TCPA. Subject matter jurisdiction

is conferred upon this Court by 47 U.S.C. §227, 28 U.S.C. §§1331 and 1337, as the action arises

under the laws of the United States. Supplemental jurisdiction exists for the state law claims

pursuant to 28 U.S.C. §1367.

      3.    Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business

in the Northern District of Illinois and a substantial portion of the events that gave rise to this

action occurred within the Northern District of Illinois.


                                                   1
           Case: 1:21-cv-01328 Document #: 1 Filed: 03/10/21 Page 2 of 9 PageID #:2




                                                       PARTIES

      4.    Plaintiff is a consumer over 18 years-of-age residing within the Northern District of

Illinois.

      5.    Defendant is a “technology and data-driven financial services company based in Las

Vegas, Nevada.”1 Defendant’s principal place of business is located at 6801 S. Cimarron Rd., Las

Vegas, Nevada 89113.

      6.    Defendant acted through its agents, employees, officers, members, directors, heirs,

successors,       assigns,   principals,    trustees,     sureties,   subrogees,   third-party   contractors,

representatives and insurers at all times relevant to the instant action.

                                  FACTS SUPPORTING CAUSES OF ACTION

      7.    The instant action stems from Defendant’s attempts to collect upon a debt.

      8.    Around November 2020, Plaintiff began receiving calls to his cellular phone, (312) XXX-

5392, from Defendant.

      9.    At all times relevant to the instant action, Plaintiff was the sole subscriber and owner of

the cellular phone ending in -5392. Plaintiff is and always has been financially responsible for the

cellular phone and its services.

      10. Defendant has called Plaintiff using a variety of numbers, including but not limited to:

(312) 564-5977, (312) 585-8032, (312) 605-1701, (312) 605-1732, (312) 605-1733, (312) 605-

1763, (312) 605-1764, (312) 820-0801, (312) 820-0803, (312) 820-0838, (312) 820-0839, (312)

820-0876, (312) 820-0878, (312) 820-3347, (312) 820-3381, (312) 820-3382, (312) 820-3469,

(312) 820-3470, (312) 820-3471, (312) 820-7288, (312) 820-7317, (312) 820-7352, (312) 820-

7391, (312) 820-7392, (331) 200-4049, (331) 255-1900, (331) 255-1999, (331) 255-2753, (737)



1
    https://www.creditonebank.com/corporate/about-us

                                                          2
      Case: 1:21-cv-01328 Document #: 1 Filed: 03/10/21 Page 3 of 9 PageID #:3




205-1309, (209) 618-2940, (312) 392-5105, (312) 463-4360, (312) 463-4369, (312) 463-4372,

(312) 463-4590, (312) 535-8772, (312) 535-8843, (312) 564-5977, (312) 585-8062, (312) 605-

1699, (312) 605-1701, (312) 605-1732, (312) 605-1733, (312) 605-1764, (312) 812-3348, (312)

820-0801, (312) 820-0803, (312) 820-0838, (312) 820-0839, (312) 820-0875, (312) 820-

0876, (312) 820-0878, (312) 820-3346, (312) 820-3347, (312) 820-3469, (312) 820-3470, (312)

820-7288, (312) 820-7317, (312) 820-7352, (312) 820-7354, (312) 820-7391, (312) 820-7392,

(312) 872-3341, (312) 872-3405, (312) 872-3415, (312) 872-3462, (312) 872-3471, (312) 872-

3478, (331) 200-4048, (331) 200-4049, (331) 200-4082, (331) 219-6700, (331) 255-0742, (331)

255-1213, (331) 255-2868, (331) 255-2975, (331) 258-5275, (331) 301-3420, (331) 301-4148,

(331) 301-4404, (401) 437-5482, (469) 638-9871, (667) 290-6105, and (866) 910-7740.

   11. During answered calls, Plaintiff has been subjected to a noticeable pause, before being

connected to a live representative.

   12. Upon speaking with Defendant, Plaintiff was informed that Defendant was calling

attempting to collect upon a debt seemingly owed by another individual named Maria, which did

not belong to Plaintiff and to which he had no connection.

   13. On multiple occasions, Plaintiff notified Defendant that it was calling the wrong number.

Furthermore, Plaintiff demanded that Defendant cease calls to his cellular phone.

   14. Plaintiff never provided his cellular telephone number to Defendant or otherwise

expressly consented to Defendant’s phone calls.

   15. Upon information and belief, Defendant randomly and/or sequentially dialed Plaintiff’s

cellular phone number in search of its intended party, Maria.




                                                  3
         Case: 1:21-cv-01328 Document #: 1 Filed: 03/10/21 Page 4 of 9 PageID #:4




   16. Notwithstanding Plaintiff’s numerous requests that Defendant’s collection calls cease,

Defendant placed or caused to be placed numerous calls to Plaintiff’s cellular phone in an attempt

to collect on a debt belonging to an unknown individual.

   17. Defendant willfully ignored Plaintiff’s demand and continued placing phone calls to

Plaintiff’s cellular phone repeatedly, including on consecutive days and multiple times throughout

the day.

   18. Plaintiff has received no less than 150 phone calls from Defendant since demanding that

Defendant stop calling him.

   19. Frustrated over Defendant’s conduct, Plaintiff spoke with his undersigned attorney

regarding his rights, resulting in exhausting time and resources.

   20. Plaintiff has been unfairly and unnecessarily harassed by Defendant's actions.

   21. Plaintiff has suffered concrete harm as a result of Defendant’s actions, including but not

limited to, invasion of privacy, aggravation that accompanies collection telephone calls intended

for a different person to whom he is not related, emotional distress, increased risk of personal

injury resulting from the distraction caused by the never-ending calls, increased usage of his

telephone services, loss of cellular phone capacity, diminished cellular phone functionality,

decreased battery life on his cellular phone, and diminished space for data storage on his cellular

phone.

             COUNT I – VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT

   22. Plaintiff repeats and realleges paragraphs 1 through 21 as though fully set forth herein.

   23.     The TCPA, pursuant to 47 U.S.C. § 227(b)(1)(iii), prohibits calling persons on their

cellular phone using an automatic telephone dialing system (“ATDS”) or pre-recorded messages

without their consent. The TCPA, under 47 U.S.C. § 227(a)(1), defines an ATDS as “equipment



                                                 4
       Case: 1:21-cv-01328 Document #: 1 Filed: 03/10/21 Page 5 of 9 PageID #:5




which has the capacity...to store or produce telephone numbers to be called, using a random or

sequential number generator; and to dial such numbers.”

   24.    Defendant used an ATDS in connection with its communications directed towards

Plaintiff. The noticeable pause, lasting several seconds in length, which Plaintiff experiences

during answered calls before being connected to a live representative of Defendant is instructive

that an ATDS was being used. Additionally, Defendant’s continued contacts after Plaintiff notified

Defendant that it is calling the wrong party, and Plaintiff demanded that the phone calls stop further

demonstrates Defendant’s use of an ATDS. Similarly, the frequency and nature of Defendant’s

calls strongly suggests that an ATDS is being utilized.

   25. Upon information and belief, the system employed by Defendant to place phone calls to

Plaintiff’s cellular phone has the capacity – (A) to store or produce telephone numbers to be called,

using a random or sequential number generator; and (B) to dial such numbers. Furthermore, upon

information and belief, Defendant’s phone system has the capacity to store numbers, and

subsequently dial those numbers, without meaningful human intervention.

   26. Upon information and belief, Defendant continued to randomly and/or sequentially dial

Plaintiff’s cellular phone number in search of Maria, even after Plaintiff notified Defendant

multiple times that it was calling the wrong party.

   27. Defendant violated the TCPA by placing not less than 150 phone calls to Plaintiff’s

cellular phone using an ATDS without his consent, as Plaintiff is not the individual Defendant is

attempting to contact.

   28. The calls placed by Defendant to Plaintiff were regarding business transactions and not

for emergency purposes as defined by the TCPA under 47 U.S.C. § 227(b)(1)(A)(i).




                                                  5
       Case: 1:21-cv-01328 Document #: 1 Filed: 03/10/21 Page 6 of 9 PageID #:6




    29. Under the TCPA, pursuant to 47 U.S.C. § 227(b)(3)(B), Defendant is liable to Plaintiff

for at least $500.00 per call. Plaintiff repeatedly advised Defendant that it was calling the wrong

person, so Defendant had more than enough information to know that the number it was calling

did not belong to Maria. Moreover, Defendant’s willful and knowing violations of the TCPA

should trigger this Honorable Court’s ability to triple the damages to which Plaintiff is otherwise

entitled to under 47 U.S.C. § 227(b)(3)(C).

    WHEREFORE, Plaintiff, USEF F. BADER, respectfully requests that this Honorable Court

enter judgment in his favor as follows:

    a. Declaring that the practices complained of herein are unlawful and violate the
       aforementioned statutes and regulations;

    b. Awarding Plaintiff damages of at least $500.00 per phone call and treble damages pursuant
       to 47 U.S.C. §§ 227(b)(3)(B)&(C);

    c. Awarding Plaintiff costs and reasonable attorney fees;

    d. Enjoining Defendant from further contacting Plaintiff; and

    e. Awarding any other relief as this Honorable Court deems just and appropriate.

                   COUNT II -INVASION OF PRIVACY-INTRUSION UPON SECLUSION

    30. Plaintiff restates and realleges paragraphs 1 through 29 as though fully set forth herein.

    31. Defendant, through its barrage of phone calls, has repeatedly and intentionally invaded

Plaintiff’s privacy.

    32. Defendant’s persistent and unwanted phone calls to Plaintiff’s cellular phone eliminated

Plaintiff’s right to privacy.

    33. Moreover, Defendant’s behavior in continuously contacting Plaintiff by phone at different

times throughout the day, was highly intrusive and invasive.




                                                 6
      Case: 1:21-cv-01328 Document #: 1 Filed: 03/10/21 Page 7 of 9 PageID #:7




   34. Defendant’s unsolicited phone harassment campaign severely disrupted Plaintiff’s

privacy, disrupted Plaintiff’s overall focus, and continually frustrated and annoyed Plaintiff to the

point where Plaintiff was denied the ability to quietly enjoy his life, instead having it upended by

Defendant’s harassing phone call campaign.

   35. These persistent collection calls eliminated the peace and solitude that Plaintiff would

have otherwise had in Plaintiff’s home and/or any other location in which Plaintiff would have

normally brought his cellular phone.

   36. By continuing to call Plaintiff in an attempt to search for Maria, Defendant gave Plaintiff

no reasonable escape from its incessant calls.

   37. As detailed above, by persistently calling Plaintiff’s cellular phone without his consent,

Defendant invaded Plaintiff’s right to privacy, as legally protected by the TCPA, and caused

Plaintiff to suffer concrete and particularized harm.

   38. Defendant’s relentless collection efforts and tactic of repeatedly calling Plaintiff’s cellular

phone after he requested that these calls cease is highly offensive to a reasonable person.

   39. Defendant intentionally and willfully intruded upon Plaintiff’s solitude and seclusion by

placing numerous unconsented phone calls to Plaintiff’s cellular phone in a short period of time.

   WHEREFORE, Plaintiff, USEF F. BADER, respectfully requests that this Honorable Court

enter judgment in his favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned statutes and regulations;

   b. Awarding Plaintiff actual damages;

   c. Award Plaintiff punitive damages;

   d. Award Plaintiff reasonable attorney’s fees and costs;

   e. Enjoining Defendant from contacting Plaintiff; and


                                                 7
         Case: 1:21-cv-01328 Document #: 1 Filed: 03/10/21 Page 8 of 9 PageID #:8




   f. Awarding any other relief as this Honorable Court deems just and appropriate.

                                COUNT III – TRESPASS TO CHATTELS

   40. Plaintiff restates and realleges paragraphs 1 through 39 as though fully set forth herein.

   41. Trespass to Chattels is defined as the intentional interference with the possession, or

physical condition of a chattel in the possession of another, without justification. Prosser, Torts,

64 (2d ed.).

   42. “The harm recognized by the ancient common law claim of trespass to chattels — the

intentional dispossession of chattel, or the use of or interference with a chattel that is in the

possession of another, is a close analog for a TCPA violation.” Mey v. Got Warranty, Inc., 193

F.Supp.3d 641, 647 (N.D. W. Va. 2016).

   43. Courts have applied this tort theory to unwanted telephone calls and text messages. See

Czech v. Wall St. on Demand, 674 F.Supp.2d 1102, 1122 (D.Minn. 2009) and Amos Financial,

L.L.C. v. H&B&T Corp., 48 Misc.3d 1205(A), 2015 WL 3953325, at *8 (N.Y.Sup. Ct. June 29,

2015).

   44. “Even if the consumer does not answer the call or hear the ring tone, the mere invasion of

the consumer's electronic device can be considered a trespass to chattels, just as “plac[ing a] foot

on another's property" is trespass.” Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1551 (2016) (Thomas,

J., concurring).

   45. Defendant interfered with Plaintiff’s ability to use his cellular phone while it was in his

possession.

   46. Defendant barraged Plaintiff with not less than 150 phone calls after he made demands

that the calls stop, including multiple phone calls on the same day, leaving him unable to use or

possess his cellular phone in the manner in which he wanted to during such time.

                                                 8
       Case: 1:21-cv-01328 Document #: 1 Filed: 03/10/21 Page 9 of 9 PageID #:9




   47. Defendant knew or should have known that its phone calls were not consented to, as

Plaintiff stated that Defendant must cease contacting him and he was not Maria.

   48. Defendant caused damage to Plaintiff’s cellular phone, including, but not limited to, the

wear and tear caused to his cellular phone, the loss of battery charge, and the loss of battery life.

   49. Plaintiff also suffered damages in the form of stress, anxiety, and emotional distress, from

Defendant’s continuous interference with his possession of his cellular phone.

   WHEREFORE, Plaintiff, USEF F. BADER, respectfully requests that this Honorable Court

enter judgement in his favor as follows:

   a. Enter judgement in favor of Plaintiff and against Defendant;

   b. Award Plaintiff actual damages in an amount to be determined at trial;

   c. Award Plaintiff punitive damages in an amount to be determined at trial;

   d. Enjoining Defendant from contacting Plaintiff; and

   e. Award any other relief this Honorable Court deems equitable and just.


Dated: March 10, 2021                          Respectfully submitted,

                                               s/ Nathan C. Volheim (Lead Attorney)
                                               Nathan C. Volheim, Esq. #6302103
                                               Counsel for Plaintiff
                                               Sulaiman Law Group, Ltd.
                                               2500 South Highland Ave., Suite 200
                                               Lombard, Illinois 60148
                                               (630) 568-3056 (phone)
                                               (630) 575-8188 (fax)
                                               nvolheim@sulaimanlaw.com




                                                  9
